Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 1 of 18 PageID #: 58822



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

  VIRNETX INC., and                    §
  LEIDOS, INC.,                        §
                                       §
        Plaintiffs,                    §
                                       §
  v.                                   §    Civil Action No. 6:12-cv-00855-RWS
                                       §
  APPLE INC.,                          §
                                       §        JURY TRIAL DEMANDED
        Defendant.                     §
                                       §


                       PLAINTIFF’S MOTIONS IN LIMINE


             XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
                             PUBLIC VERSION
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 2 of 18 PageID #: 58823
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 3 of 18 PageID #: 58824



                                                 TABLE OF AUTHORITIES

 Cases

 Lucent Techs., Inc. v. Gateway, Inc.
   580 F.3d 1301 (Fed. Cir. 2009)................................................................................................. 12

 Prism Techs. LLC v. Sprint Spectrum L.P.
   849 F.3d 1360 (Fed. Cir. 2017)................................................................................................. 12

 Realtime Data LLC v. Echostar Corp.
   No. 6:17-CV-00084-JDL, 2018 WL 10466786 (E.D. Tex. Dec. 17, 2018) ............................. 10

 VirnetX Inc. v. Apple Inc.
   792 F. App’x 796 (Fed. Cir. 2019) ....................................................................................... 6, 11

 Rules

 Fed. R. Evid. 401 .......................................................................................................................... 11
 Fed. R. Evid. 403 .................................................................................................................... 11, 12
 Fed. R. Evid. 608(b) ........................................................................................................................ 2




                                                                       ii
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 4 of 18 PageID #: 58825
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 5 of 18 PageID #: 58826




                                                                             that the Court excluded

 in the last trial, 4/4/18 PM Tr. at 79-80, and the Court should exclude them in limine here.

        The Court properly excluded Mr. Desmarais’s exploration of these sort

                        they violate existing orders in limine, including those Apple has expressly

 agreed to. Most directly, reference to




              Furthermore, reference to




        Indeed, allowing this sort of evidence, or any of the irrelevant character evidence elicited

 by Mr. Desmarais at the last trial, would contrast strongly with Apple’s own request, in an agreed

 MIL, that VirnetX not reference “operations or business that are not relevant to the present

 litigation.” Dkt. 392, ¶ 19. The parties should focus on the merits of this case, not on unrelated

 corporate character.

        Finally, the evidence would be inadmissible on its face even absent the parties’ agreed

 MILs. Though Apple claimed during a meet and confer related to this Motion



 unquestionably inadmissible, and even questions about them may only be allowed at the Court’s

 discretion. Fed. R. Evid. 608(b). As the Court acknowledged in the last trial, tainting the record

 with unsubstantiated, hearsay                                                           that cannot



                                                  2
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 6 of 18 PageID #: 58827



 be tested or verified is far more prejudicial than probative, and should be excluded under FRE 403.

 4/4/18 PM Tr. at 79.

         B.      Any argument, testimony, evidence, reference or suggestion regarding late
                 disclosed opinions by Apple’s experts.

         This upcoming trial will now be the fifth between VirnetX and Apple involving the ’135

 and ’151 Patents. After the February 2016 trial—which consolidated both the -417 case and the

 infringement allegations concerning the -855 redesigns—the Court made clear that the parties

 should not attempt to inject new issues unless they were directly related to subsequent events

 (e.g., deconsolidation of the cases). 8/15/16 Hr. Tr. at 44:7-9 (“THE COURT: . . . But you

 know, anything that could have been raised before, obviously, there’s no need for us to go

 through that again.”). After that comment, the Court then entered an order indicating that the

 parties could not litigate issues except those that were “clearly unique” to the Court’s Order

 consolidating cases. -417 Dkt. 932. On remand, the Court’s view was the same: “This discovery

 phase (both fact and expert) will be limited and focused on developments after January 2015

 related to issues arising from the retrial of the -855 action regarding VPN On Demand alone, and

 will not be a vehicle to re-do prior fact or expert depositions on material that was or could have

 been covered.” Dkt. 848 at n.1. Moreover, to receive the supplemental discovery it sought,

 Apple promised the Court that its supplemental reports, if any, would be “consistent with what is

 outlined in this discovery order,” Dkt. 847 at 8 n. 5, which, relevant to damages, involved only

 updated royalty receipts from licensees, efforts to license, and sales of VirnetX’s Gabriel product.

 Based on this representation, the Court ultimately granted additional discovery.

         Apple has not even attempted to comply with the Court’s prior concerns about re-opening

 the record for ground that has been settled for years. Instead, having repeatedly had its arguments

 rejected by jury after jury, Apple now seeks a complete do-over of its expert testimony and


                                                    3
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 7 of 18 PageID #: 58828



 disclosures. Yet these new opinions have nothing to do with remand and could have been raised

 long before now. While Apple has a renewed focus on the value of VPN on Demand as it is the

 sole infringing feature at issue, there had always been two separate features infringing two

 independent sets of patents. Apple’s new theories were always available to Apple and Apple

 simply failed to raise them, and to allow Apple’s complete do-over theories as rebuttal expert

 reports (i.e., after VirnetX disclosed reports with opinions tailored only to new facts, as

 contemplated) would be clearly prejudicial, unfair, and untimely. Apple’s problematic new

 opinions are described below.

        First, despite the existence of such products for years prior to now, Apple’s technical

 expert, Dr. Blaze, was asked for first time in 2020 to

                                                              Ex. A at ¶ 19 (June 19, 2020 Blaze

 Supp. Rep.). He then offers the opinion that



 Id. at ¶ 22. He offers the same opinion for

          Id. at ¶¶ 25-28. Mr. Bakewell relies on these opinions in paragraphs 8 and 9 of his

 Supplemental Report. Ex. B at ¶¶ 8-9 (June 19, 2020 Bakewell Supp. Rep.). In other words,

 having never done so in four prior trials, Apple

                                                                    But this analysis could have

 always been done by Dr. Blaze. A jury always could have determined that one feature but not the

 other infringed, and Apple was always aware that the jury could have found infringement of the

 ʼ135 and ʼ151 patents but not infringement of the ʼ504 and ʼ211 patents. Indeed, after the -855

 retrial “Apple argued a new damages trial would be necessary if the Court granted JMOL of

 noninfringement for FaceTime or VPN on Demand.” Dkt. 840 at 4. Thus, based on Apple’s own



                                                    4
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 8 of 18 PageID #: 58829
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 9 of 18 PageID #: 58830



        Finally, Dr. Blaze also attempts to



                                                        Ex. A at 14-15 (June 19, 2020 Blaze Supp.

 Rep.). Of course,                                 has always been an issue related to damages; this

 has nothing to do with remand. Having Dr. Blaze’s opinions rejected in three consecutive trials,

 it is understandable why Apple seeks to re-write the record, but it should not be permitted to do

 so.

        Dr. Blaze and Mr. Bakewell’s late disclosed opinions are also deficient in other respects.

        In Dr. Blaze’s section about

                                                                                       Nonetheless,

 Mr. Bakewell relies on




                              . Ex. B at ¶¶ 24-29, Exhibit 13-13.2 (June 19, 2020 Bakewell Supp.

 Rep.). Mr. Bakewell has no basis for this opinion because Dr. Blaze has not established that

                                                                   For this reason as well, Dr. Blaze

 should not be able to testify to this unsupported opinion.

        Beyond its untimely nature, Dr. Blaze’s                                               should

 also exclude in limine under Rule 403. While



                                                                          Id. This is nothing more

 than a collateral attack on the validity of VirnetX’s patents, a challenge that Apple is precluded

 from making. VirnetX, Inc. v. Apple Inc., 792 Fed. App’x 796, 803 (Fed. Cir. 2019). Had Dr.



                                                  6
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 10 of 18 PageID #: 58831
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 11 of 18 PageID #: 58832
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 12 of 18 PageID #: 58833



  proposed a single, six-cents royalty rate for Apple’s infringement. See 4/09/2018 p.m. TT at

  262:20-263:2. While Mr. Bakewell also opined to a lower, one-penny royalty rate for FaceTime,

  even then he explicitly opined that damages were not additive based on the number of features

  found to infringe. See id. at 264:3 (“These are not additive.”) Indeed, Mr. Bakewell opined that

  the royalty for VPN on Demand without FaceTime would be “no more” than six cents per unit—

  the same royalty rate he presented for both features. See id. at 264:6-9. If the Court prevents

  VirnetX from introducing evidence related to Mr. Bakewell’s prior opinion that the number of

  infringing features does not matter for determining the appropriate royalty rate, then Mr. Bakewell

  should not be able to argue that it does. Either both should be permitted, or neither should be

  permitted. If Mr. Bakewell wishes to criticize VirnetX or Mr. Weinstein for presenting a single

  royalty rate, he should be confronted with the fact that he did as well.

         D.      If the Court excludes the prior $1.20/unit determination or Mr. Bakewell’s
                 prior opinions, any argument, evidence, or testimony that compares the extent
                 of use, importance, desirability, or value of VPN on Demand to that of
                 FaceTime.

         In the most recent -855 trial, Mr. Weinstein and Mr. Bakewell both offered opinions

  valuing damages identically regardless of whether the redesigned FaceTime infringed. See supra

  MIL C. On remand, Mr. Weinstein has maintained his opinion; Mr. Bakewell now seeks to change

  his.

         Based on the parties’ meet-and-confer process, Apple apparently intends to attack Mr.

  Weinstein for his consistency—crossing him on his prior opinion that both VPN on Demand and

  FaceTime were worth $1.20 while maintaining that same royalty for VPN on Demand alone. This

  is not mere speculation. VirnetX expressly asked Apple whether they intended to refer to the prior

  determination that redesigned FaceTime did not infringe. Despite Apple’s consistent attempts to

  block VirnetX from saying anything about prior proceeding, Apple confirmed that it intends to tell


                                                   9
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 13 of 18 PageID #: 58834



  the jury that it was determined the redesigned FaceTime does not infringe, almost certainly in

  connection with a cross of Mr. Weinstein. But in circumstances where VirnetX cannot explain the

  prior adjudications and prior opinions of both Mr. Weinstein and Mr. Bakewell—including that

  Apple has paid $1.20 for millions of units including only VPN on Demand and that Mr. Bakewell

  previously agreed with Mr. Weinstein’s one-royalty-regardless-of-number-of-infringing-features

  opinion—Apple should not be allowed to attack Mr. Weinstein’s prior opinion that units including

  VPN On Demand and Facetime have a single royalty rate. And in doing so in such circumstances,

  Apple should not be permitted to characterize FaceTime as more important, more heavily used, or

  more valuable than VPN on Demand without VirnetX’s ability to point out the expediency of

  Apple’s new position.

         This trial involves a single narrow question: What damages does Apple owe for infringing

  the ’135 and ’151 patents through its redesigned VPN On Demand feature? That question should

  be answered by valuing VPN on Demand to Apple, its overall ecosystem and customers, VirnetX’s

  licenses, and VirnetX’s licensing policy. It should not be done by implying that Mr. Weinstein’s

  opinions are unreliable because they have not been reduced by the value of FaceTime. See, e.g.

  Realtime Data LLC v. Echostar Corp., No. 6:17-CV-00084-JDL, 2018 WL 10466786, at *1 (E.D.

  Tex. Dec. 17, 2018) (granting plaintiff’s motion in limine excluding any reference to patents and

  theories no longer at issue). If the Court does not permit discussion of prior opinions and prior

  royalty determinations, this Court should not allow Apple to seek to undermine Mr. Weinstein’s

  opinions while shielding their own from the reality of the prior proceedings. In such a scenario,

  any argument, evidence, or testimony comparing the value of Facetime to VPN On Demand is

  irrelevant, unfairly prejudicial, misleading, and would only confuse the jury, and consequently

  should not be allowed. See Fed. R. Evid. 403.



                                                  10
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 14 of 18 PageID #: 58835



         E.      Any argument, evidence, or testimony that suggests or insinuates that Apple’s
                 infringement was accidental, innocent, or in good-faith.

         In the prior trial, the Court denied Apple’s JMOL on inducement. Dkt. 798 at 25. (“On

  this record, the Court is persuaded that the jury had a sufficient evidentiary basis from which to

  conclude that Apple both knowingly induced infringement and possessed specific intent to encourage

  its customers’ infringement.”). A jury also returned a verdict of willfulness—a verdict that has not

  been overturned. Dkt. 728; Dkt. 798 at 31 (denying Apple’s JMOL of no willfulness as moot). As to

  the patents-in-suit, Apple should not be allowed to relitigate its state of mind or unfairly suggest to

  the jury that Apple is not a willful infringer of the VirnetX patents in this case. Moreover, while

  willfulness is not relevant to damages, Apple’s inducement is. Particularly if there are any

  limitations on what VirnetX is entitled to tell the jury about determinations at the prior trial, Apple

  should not be allowed to sway the favor of the jury by arguing, or by omission insinuating, that its

  conduct was in good faith when the binding record establishes that it was not. Any argument,

  evidence, or testimony that Apple’s infringement was accidental, innocent, in good-faith, or was

  otherwise not willful is irrelevant, prejudicial, and as a result should not be allowed. See FED. R.

  EVID. 401, 403.

         F.      Any argument, evidence, or testimony that suggests or insinuates VirnetX has
                 not shown that VPNOD infringes the asserted claims of the ’135 and ’151
                 patents.

         A jury entered a verdict finding VPN on Demand infringes the asserted claims of the ’135

  and ’151 patents. Dkt. No. 723 at 1. The Court entered judgement to the same, Dkt. No. 801, and

  the Federal Circuit affirmed that judgement. Dkt. No. 817; VirnetX Inc. v. Apple Inc., 792 F. App’x

  796, 806 (Fed. Cir. 2019). Apple should not be permitted to offer any argument, testimony, or

  evidence that suggests or insinuates VirnetX has not shown that VPN on Demand infringes the




                                                    11
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 15 of 18 PageID #: 58836



  claims of these patents. Such evidence would only serve to confuse the issues and mislead the

  jury. See FED. R. EVID 403.

         The upcoming trial is limited solely to the issue of calculating damages to compensate

  VirnetX for this infringement. See Dkt. No. 804 at 17. Not only has the issue of infringement

  already been decided in this case, but under the hypothetical negotiation method for determining

  reasonable royalty damages, Apple’s products are assumed to infringe the asserted claims as a

  matter of law. See, e.g., Prism Techs. LLC v. Sprint Spectrum L.P., 849 F.3d 1360, 1369 (Fed. Cir.

  2017) (citing Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed. Cir. 2009)). Apple

  may refer to different relevant non-practicing uses of VPN on Demand. In doing so, however,

  Apple should not be allowed to argue or otherwise suggest that VPN on Demand does not infringe

  the asserted claims.




                                                 12
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 16 of 18 PageID #: 58837




  DATED: July 16, 2020                    Respectfully submitted,


                                          CALDWELL CASSADY & CURRY

                                           /s/ Bradley W. Caldwell
                                          Bradley W. Caldwell
                                          Texas State Bar No. 24040630
                                          Email: bcaldwell@caldwellcc.com
                                          Jason D. Cassady
                                          Texas State Bar No. 24045625
                                          Email: jcassady@caldwellcc.com
                                          John Austin Curry
                                          Texas State Bar No. 24059636
                                          Email: acurry@caldwellcc.com
                                          Daniel R. Pearson
                                          Texas State Bar No. 24070398
                                          Email: dpearson@caldwellcc.com
                                          Hamad M. Hamad
                                          Texas State Bar No. 24061268
                                          Email: hhamad@caldwellcc.com
                                          Christopher S. Stewart
                                          Texas State Bar No. 24079399
                                          Email: cstewart@caldwellcc.com
                                          John F. Summers
                                          Texas State Bar No. 24079417
                                          Email: jsummers@caldwellcc.com
                                          Warren J. McCarty, III
                                          Texas State Bar No. 24107857
                                          Email: wmccarty@caldwellcc.om
                                          CALDWELL CASSADY CURRY P.C.
                                          2121 N. Pearl St., Ste. 1200
                                          Dallas, Texas 75201
                                          Telephone: (214) 888-4848
                                          Facsimile: (214) 888-4849

                                          Robert M. Parker
                                          Texas State Bar No. 15498000
                                          Email: rmparker@pbatylor.com
                                          R. Christopher Bunt
                                          Texas State Bar No. 00787165
                                          Email: rcbunt@pbatyler.com
                                          PARKER, BUNT & AINSWORTH, P.C.
                                          100 East Ferguson, Suite 1114
                                          Tyler, Texas 75702
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 17 of 18 PageID #: 58838



                                                        Telephone: (903) 531-3535
                                                        Telecopier: (903) 533-9687

                                                         T. John Ward, Jr.
                                                         Texas State Bar No. 00794818
                                                         Claire Abernathy Henry
                                                         Texas State Bar No. 24053063
                                                         WARD, SMITH, & HILL PLLC
                                                         1507 Bill Owens Parkway
                                                         Longview, Texas 75604
                                                         (903) 757-6400
                                                         (903) 757-2323 (fax)
                                                         jw@wsfirm.com
                                                          claire@wsfirm.com

                                                         ATTORNEYS FOR PLAINTIFF
                                                         VIRNETX INC.


                                   CERTIFICATE OF SERVICE

           The undersigned certifies that a true and correct copy of the foregoing document was served

  on counsel of record via email on July 16, 2020, to the extent allowed by the Agreed Protective

  Order.

                                                     /s/ Bradley W. Caldwell
                                                     Bradley W. Caldwell

                CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

           The undersigned hereby certifies that the foregoing document is authorized to be filed

  under seal pursuant to the Agreed Protective Order.


                                                         /s/ Bradley W. Caldwell
                                                         Bradley W. Caldwell
Case 6:12-cv-00855-RWS Document 898 Filed 07/20/20 Page 18 of 18 PageID #: 58839



                               CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that counsel for VirnetX conferred with counsel for Apple

  on July 14, 2020 and that Apple is opposed to the relief requested herein.



                                                       /s/ Bradley W. Caldwell
                                                       Bradley W. Caldwell
